Opinion by
Judge Peters:
In the petition, the real estate sought to be'sold is described as being on Main street, in the town of Crab Orchard. The mortgage, however, is referred to, and made a part of the petition; but the description therein given is identical with that in the petition, and the judgment pursues the description given in the petition and mortgage. So the master, in attempting to execute the judgment, would not know from anything that he could find in the pleadings or exhibit, or both, what real estate he was ordered to sell, but would be compelled to resort to other means of information to enable him to locate the property.
A failure to describe the property in the pleadings, in such; a way as would enable the master to identify it without a resort to any other means of information, musj be fatal to the judgment. The petition and judgment should describe it by its abuttals; and upon the return of the cause it will be proper, by amended pleadings, to bring the trustee before the court.
■Wherefore the judgment is reversed and the cause is remanded with directions to set aside the sale, for further proceedings consistent herewith,